Case 2:20-cv-00302-HCN-CMR Document 10 Filed 07/10/20 PageID.36 Page 1 of 11




 Andrew W. Stavros (8615)
 STAVROS LAW P.C.
 8915 South 700 East, Suite 202
 Sandy, Utah 84070
 Tel: (801) 758-7604
 Fax: (801) 893-3573
 Email: andy@stavroslaw.com

        Attorney for Plaintiff Georgia Yalanis



                  IN THE UNITED STATES DISTRICT COURT IN AND FOR

                        THE DISTRICT OF UTAH, CENTRAL DIVISION



 GEORGIA YALANIS, an individual,
                                                             FIRST AMENDED COMPLAINT
                Plaintiff,
                                                                     (JURY DEMAND)
 vs.
                                                            Case No.: 2:20-cv-00302-HCN-CMR
 POLARITYTE, INC., a Delaware corporation,
 and POLARITYTE, INC., a Nevada corporation,                   Judge Howard C. Nielson, Jr.
                                                             Magistrate Judge Cecilia M. Romero
                Defendants.




        Plaintiff Georgia Yalanis, by and through her counsel, brings this complaint (the

 “Complaint”) against Defendants and for causes of action alleges as follows:

                             PARTIES, JURISDICTION AND VENUE

        1.      Plaintiff Georgia Yalanis (hereinafter “Plaintiff” or “Yalanis”), at all times

 relevant hereto, was a resident of the State of Utah, Salt Lake County.

        2.      Defendant PolarityTE, Inc. is a Delarware corporation that does business in Utah

 and did business in Utah at all relevant times hereto, but is not registered to do business in Utah.



                                                   1
Case 2:20-cv-00302-HCN-CMR Document 10 Filed 07/10/20 PageID.37 Page 2 of 11




        3.      Defendant PolarityTE, Inc. is a Nevada corporation with its principal office and

 place of business in Utah at 123 Wright Brothers Drive, Salt Lake City, Utah

        4.      PolarityTE, Inc. (Delaware) and PolarityTE, Inc. (Nevada) are hereinafter referred

 to collective as “Defendant” or “PolarityTE” and are alleged to be joint employers of Yalanis.

        5.      At all times relevant to this complaint, PolarityTE was an employer (or covered

 entity, as applicable) within the meaning of Title VII, 42 U.S.C. § 2000e(b) and employed

 Yalanis as an employee of PolarityTE within the meaning of Title VII, 42 U.S.C. § 2000e(f).

        6.      Jurisdiction is proper before this Court pursuant to 28 U.S.C. § 1343(4).

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

        8.      Yalanis filed a timely charge of discrimination with the Utah Labor Commission,

 Antidiscrimination and Labor Division (“UALD”) and the Equal Opportunity Commission

 (“EEOC”) alleging harassment, discrimination, and retaliation based on gender and related

 claims on or about May 29, 2019, and received a notice of right to sue from the EEOC dated

 February 25, 2020.

                                     FACTUAL BACKGROUND

        9.      As set forth in more detail herein, during her employment with Defendant,

 Yalanis was sexually harassed, subject to discriminated, and retaliated against in violation of

 Title VII of the Civil Rights Act of 1964, as amended, 42. U.S.C. § 2000e et seq. ("Title VII").

        10.     Yalanis is female.

        11.     Yalanis was hired by PolarityTE in May, 2017. She was originally hired to work

 as Director of Regenerative Aesthetics and held the title of Senior Director of Corporate

 Executive Programs and Director of Translational Medicine and Product Development.




                                                  2
Case 2:20-cv-00302-HCN-CMR Document 10 Filed 07/10/20 PageID.38 Page 3 of 11




        12.     Yalanis’s job duties consisted of initiating and overseeing research projects for

 various types of products, including describing needed studies, describing the clinical value of

 potential products and contributing to patents based on the research conducted for PolarityTE.

 Yalanis served as a liaison between departments to mitigate the CEO’s time in non-essential

 meetings as well as provide clinical and safety insight to the manufacturing processes.

        13.     Throughout her employment, Yalanis was an exceptional employee and always

 received positive performance reviews. In fact, because of Yalanis’s performance, in or about

 June 19, 2018, Yalanis met with PolarityTE’s CEO, Denver Lough (“Lough”), for her annual

 performance review. During the meeting, Lough stated that Yalanis “deserved to be promoted

 and receive a bonus.”

        14.     Lough then told Yalanis to receive the promotion she needed to follow up with

 the Human Resources Department because the “decision was not up to him.” Lough told Yalanis

 he needed to be “careful” because promoting Yalanis could be viewed as favoritism.

        15.     Because of her performance, Yalanis was subsequently promoted to the Senior

 Director of Corporate Executive Programs and Director of Translational Medicine and Product

 Development. However, despite holding two very different positions with different titles, Yalanis

 was denied a competitive salary for her position. Specifically, Yalanis was not promoted to the

 same level and therefore was paid substantially less that her male colleagues with similar roles in

 the company and similar backgrounds and experience. For example, Yalanis was paid less than

 at least two male employees, Naveen Krishnan (“Krishnan”) and Ryan Mathis (“Mathis”), both

 of whom were promoted to Vice Presidents, received additional stock options, and salary in

 excess of Yalanis within months of their hire dates.




                                                  3
Case 2:20-cv-00302-HCN-CMR Document 10 Filed 07/10/20 PageID.39 Page 4 of 11




        16.     After learning of the pay discrepancy between her and her male colleagues,

 Yalanis complained to PolarityTE’s Compliance and Human Resources Departments.

 Immediately after making her initial complaint, Yalanis was treated differently by Lough and

 other executives of the company, including, Jen Burdman, Cameron Hoyler, Ivy Estabrooke,

 Kolby Day, Ned Swanson, Roy Prasad, Mark Lehman, as well as other employees of the Legal,

 R&D, Operations and Executive Team.

        17.     Yalanis was also belittled and disparaged by PolarityTE’s officers, and had items

 thrown at her by Ned Swanson (“Swanson”), COO of PolarityTE. Specifically, in or about April

 2018, Swanson, became hostile during a company meeting and threw a syringe at Yalanis.

        18.     Yalanis was later informed by several employees (including Alain Adam and

 Ryan Wirick, fellow colleagues) that they had been told by Lough and other members of the

 Executive Team to avoid Yalanis and were notified that if they spoke to her that they could be

 denied a promotion and/or advancement with PolarityTE.

        19.     During her employment, Yalanis was also subjected to harassment by some of her

 male colleagues on the basis of her sex.

        20.     For example, Yalanis was informed by Alain Adam, PolarityTE’s previous Vice

 President of Sales, that various executives were slandering Yalanis, including making up false

 claims that she was engaging in inappropriate behavior with certain executives of PolarityTE and

 having personal relationships with them outside of work. These allegations were false. Also, on

 multiple occasions, Lough suggested that Yalanis should engage in a relationship with certain

 executives to “calm them down” so they would perform better.

        21.     On or about September 6-8, 2018, Yalanis travelled to the APWCA conference in

 Baltimore, Maryland with Naveen Krishnan, Nikolai Sopko, and Joe Abdo. One evening during


                                                 4
Case 2:20-cv-00302-HCN-CMR Document 10 Filed 07/10/20 PageID.40 Page 5 of 11




 the conference, Nikolai Sopko (“Sopko”) began to talk inappropriately about other female sales

 representatives at the conference. Nikolai Sopko then asked Yalanis to “go get one” of the

 females so he could invite her to a party they were attending. Yalanis declined and immediately

 reported the incidence to the company’s IP Attorney, Jen Burdman, who stated, “Boys are yucky,

 this is just what women deal with in Corporate America.”

        22.     In response, Burdman suggested that if Yalanis did not like how the executives

 were treating women, she should not attend conferences with them.

        23.     Yalanis was often “paraded” around with investors or other people Lough wanted

 to impress. It was widely acknowledged by female executives, as well as Yalanis’s colleagues,

 that she was only in certain meetings to be “a pretty face” and to make Lough look good. On

 one such occasion at an investor conference in New York City in the Spring of 2018, Cameron

 Hoyler introduced everyone from the company at the team at the dinner, except Yalanis.

        24.     Yalanis was also never addressed by her full title or with her medical credentials

 at conferences or meetings, and PolarityTE would always “forget” to put her credentials on her

 name tags for trade shows.

        25.     Yalanis was also questioned privately on multiple occasions by Jen Burdman

 about her “relationship” with Lough and repeatedly attempted to get Yalanis to admit to an

 inappropriate sexual relationship.

        26.     On or about September 28, 2018, Yalanis made another complaint regarding the

 harassment she was being subjected to and the conduct of certain male colleagues who worked

 with her. In response, instead of investigating Yalanis’s complaint, PolarityTE opened an

 investigation into Yalanis and alleged that she was engaging in inappropriate conduct.




                                                 5
Case 2:20-cv-00302-HCN-CMR Document 10 Filed 07/10/20 PageID.41 Page 6 of 11




         27.     PolarityTE’s General Counsel hired an employment law attorney (“the attorney”)

 in or about October 2019 to investigate Yalanis.

         28.     On or about October 24, 2018, Yalanis met with the attorney and the Director of

 Human Resources, after she was told her continued employment was conditioned on meeting

 with the attorney. During the meeting, Yalanis discussed the ongoing harassment, discrimination,

 and retaliation she was being subjected to as an employee of PolarityTE. The attorney then

 stated that the treatment Yalanis was experiencing was “not a problem” and Yalanis was given a

 document to review and sign regarding the findings of the investigation. The investigation was a

 sham.

         29.     After Yalanis’s complaints, she was subjected to harassment, sexual harassment,

 and discrimination because of her gender and also in terms of her pay as she was paid

 substantially less than that of her male colleagues with similar backgrounds and duties and also

 in terms of the conditions of her job, including, being denied resources, staffing, project

 autonomy and decision-making. Yanais was also denied the ability to vocalize or implement

 changes in areas requiring additional safety measures and research testing.

         30.     Yalanis was also denied multiple opportunities for promotion (unlike her male

 colleagues), and instead was subjected to an investigation based on false claims, and ultimately

 subjected to adverse action by being terminated from her employment.

         31.     On or about January 23, 2019, Yalanis was terminated from her position.

                                  FIRST CAUSE OF ACTION
               (Sex Discrimination in Violation of Title VII of the Civil Rights Act)

         32.     Yalanis incorporates by this reference all allegations listed in paragraphs 1

 through 31 above as if alleged in full herein.



                                                    6
Case 2:20-cv-00302-HCN-CMR Document 10 Filed 07/10/20 PageID.42 Page 7 of 11




        33.      Title VII, 42 U.S.C. § 2000e-2(a)(1), makes it unlawful for an employer to

 discriminate against an individual with respect to compensation, terms, conditions or privileges

 of employment, because of sex.

        34.      Yalanis is female and was subjected to unlawful sex discrimination by

 PolarityTE, in violation of Title VII.

        35.      Yalanis was subjected to adverse actions when she was denied promotions, pay

 raises and comparable pay, and ultimately terminated from her position of employment with

 PolarityTE.

        36.      Yalanis’s sex was the motivating factor for PolarityTE’s adverse actions.

        37.      In addition, PolarityTE’s proffered reasons for terminating Yalanis are false and

 instead Polarity terminated Yalanis from her employment because of her sex and/or in retaliation

 for her complaints as alleged below.

        38.      PolarityTE’s actions have directly and proximately caused Yalanis substantial

 past and future economic losses, including lost wages, damage to her career and professional

 reputation, humiliation and pain and suffering, emotional distress, and other compensatory

 damages in an amount to be determined at trial.

        39.       PolarityTE’s unlawful conduct toward Yalanis in violation of Title VII was done

 intentionally and maliciously, or in reckless disregard of Yalanis’s federally protected rights,

 entitling her to an award of punitive damages in an amount to be proved at trial.

        40.      Yalanis is also entitled to recover attorneys’ fees and costs incurred in bringing

 this action, and such further and additional relief available under the law.

                               SECOND CAUSE OF ACTION
               (Sexual Harassment in Violation of Title VII of the Civil Rights Act)



                                                   7
Case 2:20-cv-00302-HCN-CMR Document 10 Filed 07/10/20 PageID.43 Page 8 of 11




        41.     Yalanis incorporates by this reference all allegations listed in paragraphs 1

 through 40 above as if alleged in full herein.

        42.     Yalanis was subject to unwelcome and offensive conduct, including conduct of a

 sexual nature directed towards Yalanis because of her gender, which was severe and/or

 pervasive.

        43.     PolarityTE knew, or reasonably should have known, through its management-

 level employees, that Yalanis was subjected to sexual harassment, and failed to take appropriate

 action to stop such harassment.

        44.     PolarityTE had a duty to maintain and prevent harassment it knew or should have

 known about. Notwithstanding such duty, PolarityTE failed to take sufficient remedial action to

 stop such harassment and enforce its own sexual harassment policies.

        45.     The harassment of Yalanis was severe and/or pervasive and altered the terms and

 conditions of Yalanis’s employment and created an abusive working environment.

        46.     Polarity is directly liable for its supervisors’ harassment of Yalanis and any

 harassment of Yalanis by co-workers it knew or should have known about.

        47.     PolarityTE failed to adequately respond to the notice of the hostile work

 environment and otherwise neglected to supervise and/or train its management-level and

 supervisory employees, and other employees in their intentional conduct toward Yalanis.

        48.     PolarityTE’s actions or inactions have directly and proximately caused Yalanis

 substantial past and future economic loss, including lost wages and benefits, damage to her

 career and professional reputation, emotional distress, and pain and suffering, in an amount to be

 determined at trial.




                                                  8
Case 2:20-cv-00302-HCN-CMR Document 10 Filed 07/10/20 PageID.44 Page 9 of 11




        49.     PolarityTE’s unlawful conduct toward Yalanis in violation of Title VII was done

 intentionally and maliciously or in reckless disregard of Yalanis’s federally protected rights

 entitling her to an award of punitive damages in an amount to be proved at trial.

        50.     Yalanis is also entitled to recover attorneys’ fees and costs incurred in bringing

 this action, and such further and additional relief available under the law.

                                  THIRD CAUSE OF ACTION
                  (Retaliation in Violation of Title VII of the Civil Rights Act)

        51.     Yalanis incorporates by this reference all allegations listed in paragraphs 1

 through 50 above as if alleged in full herein.

        52.     Title VII prohibits retaliation against any employee for opposing unlawful

 discrimination or harassment, or because of the employee’s participation in any manner in an

 investigation, proceeding, or hearing under Title VII.

        53.     Yalanis engaged in protected activity by opposing the treatment she and others

 received-which she reasonably believed constituted unlawful discrimination and complaining

 about the discrimination and harassment she endured as more fully alleged above.

        54.     Because of her protected activities, Yalanis was subjected to retaliation in the

 form of a denial of promotion, denial of pay raises, discriminatory treatment and harassment and

 being subject to investigation and termination from her employment.

        55.     PolarityTE’s materially adverse actions against Yalanis were because of her

 protected activities under Title VII.

        56.     PolarityTE’s actions or inactions have directly and proximately cause Yalanis

 substantial past and future economic loss, including lost wages, damage to her career,




                                                   9
Case 2:20-cv-00302-HCN-CMR Document 10 Filed 07/10/20 PageID.45 Page 10 of 11




 humiliation and pain and suffering, severe emotional distress and other compensatory damages

 in an amount to be determined at trial.

        57.     PolarityTE’s unlawful conduct toward Yalanis in violation of Title VII was done

 with intentionally and maliciously, or with reckless disregard for her federally protected rights,

 entitling Yalanis to an award of punitive damages in an amount to be determined at trial.

        58.     Yalanis is also entitled to reasonable expenses and attorneys’ fees pursuant to

 Title VII, and such further and additional relief available under the law.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief against Defendants as follows:

        1.      For judgment in Plaintiff’s favor and against Defendants for all causes of action

 asserted in the Complaint;

        2.      For an award of all compensation, including lost wages and benefits not paid or

 otherwise lost during her employment with Defendants, including both front pay and back pay in

 an amount to be determined at trial;

        3.      For an award of compensatory damages in an amount to be determined by proof

 at trial, including damages for emotional distress, pain, suffering, humiliation and loss of

 enjoyment of life resulting from the discrimination, harassment and retaliation she experienced

 during her employment with Defendants;

        4.      For an award of punitive damages in an amount to be determined by proof at trial;

        5.      For an award of reasonable attorneys’ fees and costs incurred in bringing this

 lawsuit, as allowed under applicable law;

        6.      For an award of pre-judgment and post-judgment interest as allowed by law; and

        7.      For such other and further relief as the Court deems just and equitable.


                                                  10
Case 2:20-cv-00302-HCN-CMR Document 10 Filed 07/10/20 PageID.46 Page 11 of 11




       DATED this 10th day of July, 2020.

                                            /s/    Andrew W. Stavros
                                            Andrew W. Stavros
                                            STAVROS LAW P.C.
                                            Attorneys for Plaintiff Georgia Yalanis




                                              11
